DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2021, 12/20/2021 & 03/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
The Oath/Declaration submitted on 08/04/2021 is noted by the Examiner.

Claim Objections
Claims 21-24 are objected to because of the following informalities: 
Claim 21, line 1: replace “The capacitive sensor of claim 15 wherein” with – The capacitive sensor of claim 15, wherein — to correct a grammatical error.
Claim 22, line 1: replace “The capacitive sensor of claim 21 wherein” with – The capacitive sensor of claim 21, wherein — to correct a grammatical error.
Claim 23, line 1: replace “The capacitive sensor of claim 22 wherein” with – The capacitive sensor of claim 22, wherein — to correct a grammatical error.
Claim 24, line 1: replace “The capacitive sensor of claim 23 wherein” with – The capacitive sensor of claim 23, wherein — to correct a grammatical error.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-20 of U.S. Patent No. US 10,647,007. Although the claims at issue are not identical, they are not patentably distinct from each other because:
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Instant Application
Patent No. 10,647,007
Claim 1. 
 
A capacitive sensor for characterizing at least one of force or torque, comprising: 

a first non-patterned conductive regions and 


a first patterned conductive region coupled to a first plate; and 


a second non-patterned conductive region and 

a second patterned conductive regions coupled to a second plate; 

wherein the first and second non-patterned conductive regions are facing each other and operable to detect an out-of-plane movement of the first plate relative to the second plate, and 

the first and second patterned conductive regions are facing each other and operable to detect an in-plane movement of the first plate relative to the second plate.
Claim 1. 
 
A capacitive sensor for characterizing at least one of force and torque, comprising: 

a first plurality of non-patterned conductive regions and 

a first plurality of patterned conductive regions disposed on a first surface of a first plate; and 

a second plurality of non-patterned conductive regions and 

a second plurality of patterned conductive regions disposed on a second surface of a second plate; 

wherein the first and second pluralities of non-patterned conductive regions are facing each other and 


the first and second pluralities of patterned conductive regions are facing each other when the first surface of the first plate is facing the second surface of the second plate.


Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. US 11, 104,012. Although the claims at issue are not identical, they are not patentably distinct from each other because: The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Instant Application
Patent No. 11,104,012
Claim 1. 
 
A capacitive sensor for characterizing at least one of force or torque, comprising: 
                                                                                                                                                                                                                                                                                                     
a first non-patterned conductive regions and 

a first patterned conductive region coupled to a first plate; and 

a second non-patterned conductive region and 

a second patterned conductive regions coupled to a second plate; 


wherein the first and second non-patterned conductive regions are facing each other and operable to detect an out-of-plane movement of the first plate relative to the second plate, and 


the first and second patterned conductive regions are facing each other and operable to detect an in-plane movement of the first plate relative to the second plate.
Claim 1. 

A capacitive sensor for characterizing at least one of force and torque, comprising: 

a first non-patterned conductive region and 

a first patterned conductive region coupled to a first surface of a first plate; and 

a second non-patterned conductive region and 

a second patterned conductive region coupled to a second surface of a second plate; 


wherein the first and second non-patterned conductive regions are facing and overlapping each other and the first and second patterned conductive regions are facing and overlapping each other when 

the first surface of the first plate is facing the second surface of the second plate, and a size of the first non-patterned conductive region is different than a size of the second non-patterned conductive region to maintain the overlapping arrangement.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855